Name: COMMISSION REGULATION (EC) No 894/95 of 24 April 1995 amending Commission Regulation (EC) No 3144/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (ACP)
 Type: Regulation
 Subject Matter: economic geography;  plant product;  tariff policy
 Date Published: nan

 25. 4. 95 EN Official Journal of the European Communities No L 92/7 COMMISSION REGULATION (EC) No 894/95 of 24 April 1995 amending Commission Regulation (EC) No 3144/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (ACP) shown in the table in Regulation (EC) No 3144/94 and those in the combined nomenclature ; whereas this amendment is applicable with effect from 1 January 1995 ; whereas it seems necessary to amend this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCTs) ('), as last amended by Regulation (EC) No 2484/94 (2), and in parti ­ cular Article 27 thereof, Whereas, by Regulation (EC) No 3144/94 (3), the Commission opened Community tariff quotas, with reduced duty, for certain agricultural products ; whereas a discrepancy has been found between the additional rates HAS ADOPTED THIS REGULATION : Article 1 The table in Regulation (EC) No 3144/94 is replaced by the following table : Order No CN code Taric subdivision Description Volume (tonnes) Rate of duty (%) '09.1610 0808 10 10 I Apples, fresh from 1 January 1 000 4,5 MIN 0,2 ECU/ 1 00 kg/net ll to 31 December 1995 0808 10 51 I 4 MIN 1,1 ECU/ 1 00 kg/net 0808 10 53 li 4 MIN 1,1 ECU/100 kg/net l 0808 10 59 I li 4 MIN 1,1 ECU/100 kg/net 0808 10 61 II 3 MIN 0,7 ECU/100 kg/net 0808 10 63 I Il 3 MIN 0,7 ECU/100 kg/net I 0808 10 69 l 3 MIN 0,7 ECU/100 kg/net 0808 10 71 * 10 IlI 2,7 I * 20 . I IÃ  + 1 ECU/100 kg/net \ * 30 \ \ 2^ + 2 ECU/100 kg/net * 40 l 2,9 + 3 ECU/ 1 00 kg/net * 50 \ \ 2,9 + 4 ECU/ 1 00 kg/net \ * 60 l 2,9 + 28,7 ECU/ 1 00 kg/net 0808 10 73 * 10 I 2,7 I * 20 I \ 2,9 + 1 ECU/100 kg/net \ * 30 \ l 2,9 + 2 ECU/ 1 00 kg/net * 40 l \ 2,9 + 3 ECU/100 kg/net \ I * 50 \ 2^ + 4 ECU/100 kg/net * 60 l 2,9 + 28,7 ECU/100 kg/net 0808 10 79 * 10 \ 2,7 * 20 2,9 + 1 ECU/ 1 00 kg/net * 30 2,9 + 2 ECU/ 1 00 kg/net * 40 \ 2,9 + 3 ECU/100 kg/net * 50 I 2^ + 4 ECU/100 kg/net * 60 I 2,9 + 28,7 ECU/100 kg/net (') OJ No L 84, 30. 3. 1990, p. 85. (2) OJ No L 265, 15. 10 . 1994, p. 3 . O OJ No L 332, 22. 12. 1994, p. 17 . No L 92/8 Official Journal of the European Communities 25. 4. 95EN Order No CN code Taricsubdivision Description Volume (tonnes) Rate of duty (%) 09.1610 0808 10 92 * 10 6,6 (cont 'd) * 20 6,7 + 1 ECU/100 kg/net I * 30 l li 6,7 + 2 ECU/100 kg/net I * 40 \ 6,7 + 3 ECU/100 kg/net I * 50 \ 6,7 + 4 ECU/100 kg/net \ * 60 I 6,7 + 28,7 ECU/ 1 00 kg/net 0808 10 94 * 10 l I 6,6 l * 20 \ 6,7 + 1 ECU/100 kg/net \ * 30 \ 6,7 + 2 ECU/100 kg/net I * 40 \ 6,7 + 3 ECU/100 kg/net I * 50 II 6,7 + 4 ECU/ 1 00 kg/net * 60 ll 6,7 + 28,7 ECU/100 kg/net 0808 10 98 * 10 ||Il 6,6 \ * 20 IIII 6,7 + 1 ECU/ 1 00 kg/net Il *30 IIII 6,7 + 2 ECU/100 kg/net II *40 IIII 6,7 + 3 ECU/100 kg/net II *50 IIII 6,7 + 4 ECU/100 kg/net \ * 60 6,7 + 28,7 ECU/ 1 00 kg/net 09.1612 0808 20 10 0808 20 31 0808 20 37 0808 20 41 0808 20 47 0808 20 51 A 0808 20 57 * 11 * 19 * 51 * 59 * 11 * 19 * 21 * 29 * 31 * 39 * 41 * 49 * 51 * 59 * 61 * 69 * 11 * 19 * 21 * 29 * 31 * 39 *41 *49 * 51 * 59 * 61 * 69 * 11 * 19 * 21 * 29 * 31 * 39 * 41 *49 * 51 * 59 * 61 * 69 Pears, fresh from 1 January to 31 December 1995 1 000 4,5 MIN 0,2 ECU/ 1 00 kg/net 5 MIN 0,7 ECU/100 kg/net 2,5 MIN 1 ECU/100 kg/net 2.5 MIN 1 ECU/100 kg/net 2,3 MIN 0,9 ECU/100 kg/net 2.3 2.4 + 1 ECU/ 1 00 kg/net 2,4 + 2,1 ECU/100 kg/net 2,4 + 3,1 ECU/100 kg/net 2,4 + 4,1 ECU/100 kg/net 2,4 + 28,7 ECU/ 1 00 kg/net 4.6 4,8 + 1 ECU/ 1 00 kg/net 4,8 + 2,1 ECU/100 kg/net 4,8 + 3,1 ECU/100 kg/net 4,8 + 4,1 ECU/1 00 kg/net 4,8 + 28,7 ECU/100 kg/net 6,3 6,3 + 0,9 ECU/100 kg/net 6,3 + 1,7 ECU/100 kg/net 6,3 + 2,6 ECU/100 kg/net 6,3 + 3,5 ECU/100 kg/net 6,3 + 28,7 ECU/100 kg/net 25. 4. 95 | EN | Official Journal of the European Communities No L 92/9 Order No CN code Taric subdivision Description Volume (tonnes) Rate of duty (%) 09.1612 0808 20 67 * 11 6,3 (cont'd) * 19 * 21 * 29 * 31 * 39 * 41 * 49 * 51 * 59 * 61 * 69 6,3 + 1,1 ECU/100 kg/net 6,3 + 2,2 ECU/100 kg/net 6,3 + 3,4 ECU/ 1 00 kg/net 6,3 + 4,5 ECU/ 1 00 kg/net 6,3 + 28,7 ECU/100 kg/net 09.1615 ex 0806 10 15 ex 0806 10 29 (')     other :  seedless table grapes :  from 1 Ja ­ nuary to 31 December 1995 400 0 (') CN code from 1 January 1995.. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It is applicable from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1995. For the Commission Mario MONTI Member of the Commission